   4:20-cr-03098-JMG-CRZ Doc # 20 Filed: 03/16/21 Page 1 of 1 - Page ID # 34




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                               4:20CR3098

      vs.
                                                                ORDER
TREVOR HANSEN,

                    Defendant.



      Defendant has moved to continue Defendant’s change of plea hearing. (Filing
No. 19). As explained by counsel, the parties need additional time to engage in plea
discussions The motion to continue is unopposed. Based on the representations of
counsel, the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)     Defendant’s motion to continue, (Filing No. 19), is granted.

      2)     Defendant's plea hearing will be held before the undersigned magistrate
             judge on April 20, 2021 at 2:00 p.m.. Defendant is ordered to appear at
             this hearing.

      3)     For the reasons stated by counsel, the Court finds that the ends of justice
             served by continuing Defendant's plea hearing outweigh the best interest
             of Defendant and the public in a speedy trial. Accordingly, the time
             between today's date and the district court judge's acceptance or rejection
             of the anticipated plea of guilty shall be excluded for speedy trial
             calculation purposes. 18 U.S.C. § 3161(h)(7). Failing to timely object to
             this order as provided under this court’s local rules will be deemed a
             waiver of any right to later claim the time should not have been excluded
             under the Speedy Trial Act.

      March 16, 2021.
                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
